Citation Nr: 1511129	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-18 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for chondromalacia of medial femoral condyle (left leg condition).

2.  Entitlement to an increased evaluation in excess of 20 percent for residuals, fracture, left humerus (left shoulder condition).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a cervical spine condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2010, October 2011, and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified before the undersigned at an October 2014 video conference hearing.  A copy of the transcript has been associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The RO issued a May 2014 rating decision denying entitlement to service connection for a cervical spine condition.  The Veteran filed a timely Notice of Disagreement (NOD) in May 2014.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the May 2014 NOD.

The issue of entitlement to an increased rating for a hearing loss disability has been raised by the record in an April 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As a preliminary matter, the Board notes that there is some uncertainty as to whether all of the Veteran's service treatment records have been associated with the file.  This was noted at the Veteran's October 2014 videoconference hearing.  As a result, the Board finds that further efforts to obtain any outstanding service treatment records are necessary and appropriate.

Increased Rating Claims

The Veteran's most recent VA examination for his left shoulder condition was in January 2013.  His most recent VA examination for his left leg condition was in July 2011.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since that examination the Veteran has essentially claimed that both his left shoulder and leg conditions have worsened significantly, specifically at his October 2014 video conference hearing.  As a result, a new examination is warranted to determine the current severity of the Veteran's leg shoulder and left leg conditions.

Service Connection Claims

With respect to the Veteran's service connection claims for hypertension and asthma, the Board notes that the Veteran has not been afforded a VA examination to provide a formal diagnosis and opinion as to the etiology of the conditions.  The Board finds that under McLendon v. Nicholson, 20 Vet. App. 79 (2006), a VA examination for both conditions is warranted.  

Cervical Spine Condition

As previously discussed, a SOC was not issued with respect to the Veteran's service connection claim for a cervical spine condition.  The Veteran did submit an appropriate notice of disagreement (NOD) after the May 2014 rating decision denying service connection for a cervical spine condition.  As a SOC was not issued, the Board does not have jurisdiction over the matter and it must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case referable to the Veteran's service connection claim for a cervical spine condition.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

2.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving for the conditions on appeal, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

3.  Take any appropriate steps to ensure that all available service treatment records are associated with the file.  A Formal Finding should be placed in the record with regard to any unavailable records.

4.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's hypertension.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to determine if a diagnosis of hypertension is currently shown, or manifested at any time during the period on appeal.  If so, the examiner must offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's hypertension, if diagnosed, was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.  The examiner should specifically address the Veteran's lay statements, both in the file and at the examination.

5.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's asthma.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to determine if a diagnosis of asthma is currently shown, or manifested at any time during the period on appeal.  The examiner must offer an opinion as to:

a) Whether the Veteran's asthma clearly and unmistakably (obviously or manifestly) existed prior to his active duty service. 

Then address either b) and/or c) below, as appropriate:

b) If the Veteran's asthma did not clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the asthma originated during, or is etiologically related to, his active duty service.

c) If the Veteran's asthma did clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether such disorder clearly and unmistakably (obviously or manifestly) was NOT aggravated (increased in severity beyond the natural progression of the disability) during his active duty service. 

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.  The examiner should specifically address the Veteran's lay statements, both in the file and at the examination.

6.  Schedule the Veteran for VA examinations to determine the current level of severity of his left shoulder and left leg conditions. The claims folder (including relevant Virtual VA and VBMS records) and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all protocols for rating of the Veteran's left shoulder and left leg conditions.  

A complete rationale for any opinion offered must be provided.  The examiner(s) should consider the previous VA examinations, the Veteran's lay statements, and any other relevant medical records.

7.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






